Citation Nr: 1031567	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955, 
and from August 1955 to August 1958. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Veteran indicated on his January 2009 substantive appeal, 
that he did not want a BVA hearing.  However, in a subsequent 
March 2010 statement, the Veteran requested that a BVA hearing be 
scheduled.  A letter was mailed to the Veteran in June 2010 
requesting that he clarify whether he would like a hearing before 
the BVA.  The Veteran responded in June 2010 indicating that he 
did not wish to appear at a hearing and that his case be 
considered based on the evidence of record.  As such, his request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
eye disorder and kidney disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related to 
his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§  
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 2006)); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Board initially notes that a formal diagnosis of tinnitus has 
not been established during the pendency of his claim.  However, 
the report of a September 2005 VA examination, as discussed 
immediately below, strongly suggests/supports a diagnosis of 
tinnitus.  Moreover, the Veteran is competent to testify as to 
his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (veteran is competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears is 
capable of lay observation").  The Veteran has indicated that he 
experiences ringing in his ears.  See May 2007 claim.   

As to element of causation, an October 2007 rating decision the 
RO denied service connection for tinnitus citing a negative 
opinion in a September 2005 VA examination report. Specifically, 
the examining audiologist opined that "since the tinnitus began 
approximately three years ago it is felt that the tinnitus is not 
related to military noise exposure." This conclusion appears to 
have been based on the Veteran's report that he had not discerned 
problems with tinnitus until three years prior.  The September 
2005 VA examiner additionally noted that because of the Veteran's 
reported military noise exposure it was as likely as not a 
contributing factor to his present hearing loss.  No comment was 
made as to whether or not there was a relationship between the 
Veteran's tinnitus and his hearing loss.  Nevertheless, based on 
this opinion, the RO, in a November 2005 rating decision, awarded 
service connection for a hearing loss disability. 

The Veteran asserts that his tinnitus is related to his service.  
The fact that he has been diagnosed as having bilateral hearing 
loss and granted compensation for a service-related hearing loss 
adds to the credibility of his contention that his tinnitus is 
related to service because "an associated hearing loss is usually 
present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, the 
Board notes that tinnitus may occur as a symptom of nearly all 
ear disorders including sensorineural or noise-induced hearing 
loss.  Id. With regard to the latter, the evidence of record 
reflects that the Veteran's hearing loss is noise-induced, i.e., 
a result of his exposure to acoustic trauma during service. In 
this regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The MERCK 
Manual, Section 7, Ch. 85, Inner Ear. 

The only evidence unfavorable to the claim for service connection 
in this case consists of the September 2005 VA medical 
examination report which states that the Veteran denied having 
tinnitus until approximately 2002.  Again, the report has limited 
probative value as it does not address the question of there 
being a potential relationship between the Veteran's tinnitus and 
his hearing loss.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the Veteran's 
own contentions.  The September 2005 VA examination established 
that the Veteran's bilateral hearing loss is etiologically linked 
to his active service, and also noted that the Veteran had 
tinnitus.  The cited provisions from The MERCK Manual confirm 
that tinnitus usually accompanies noise-induced hearing loss, 
which the Veteran in this case has been diagnosed with. 

Thus, the Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds, based on this record 
that the Veteran's tinnitus is as likely the result of his noise 
exposure in service or associated with his service-connected 
noise-induced bilateral hearing loss as it is the result of some 
other factor or factors.  The fact that the tinnitus may have had 
its onset until 2002 is not particularly relevant. The focus here 
is the secondary relationship between the hearing loss and 
tinnitus.  Moreover, the gap between service and initial onset 
was not deemed a bar for granting service connection for hearing 
loss.  Accordingly, the Board will resolve the benefit of the 
doubt in favor of the Veteran in this case as the law requires 
and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Bilateral Eye Disorder

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim, there are four factors to consider: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, the Board notes that none of the Veteran's service 
treatment records are available for review.  The Board recognizes 
that, in cases such as this, there is a heightened obligation to 
assist the appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a heightened 
duty to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

In this case, the medical evidence reflects a current bilateral 
eye disability. 
Moreover, the Veteran has offered competent statements regarding 
an injury he sustained in service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (indicating that a person is competent to 
report symptoms that are detectible through the senses).  In this 
regard, he indicated that during service he suffered a severe 
blow to the head when he fell on a patch of ice, while running, 
which caused him to fall into a tank barrier.  See January 2009 
VA Form 9.  He asserts that he suffers from optic nerve damage 
due to this in-service accident.  Id.  The Board parenthetically 
notes that this accident was essentially conceded to have 
occurred by the RO in their April 2004 grant of service 
connection for a left shoulder disorder stemming from the same 
alleged accident.  The Board has also considered a February 2000 
statement submitted from a fellow service member of the Veteran 
who indicated that he witnessed the Veteran fall on ice while he 
was stationed in Germany.  Therefore, the Board has made a 
credibility determination to accept the Veteran's contentions 
regarding his alleged in-service slip and fall accident, and 
concedes that the accident occurred. 

At this juncture, though, there is insufficient competent 
evidence of record to make a decision on the claim.  Namely, the 
claims file is absent for competent medical evidence on the issue 
of whether the Veteran's current bilateral eye disorder is 
causally related to the reported in-service slip and fall 
accident.  

Given the competent evidence of record indicating an in-service 
injury occurred and in consideration of the heightened duty 
established in this case for the unavailability of service 
treatment records, the Board finds that an examination and 
medical opinion are required to determine the nature and etiology 
of his claimed disorder.  See 38 U.S.C.A. § 5103A(d)(1); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II.  Kidney Disorder

With respect to a January 2009 service connection claim for a 
kidney disorder, the Board notes that the Veteran submitted a 
timely March 2010 notice of disagreement (NOD) with a November 
2009 rating decision.  However, the evidence of record does not 
reflect that a statement of the case (SOC) has been issued 
pursuant to 38 C.F.R. § 19.26 in response to the NOD on this 
issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")   

III.  VA Treatment Records

Further, the Board observes that the Veteran receives treatment 
through the Birmingham VA Medical Center (VAMC).  The most recent 
treatment records contained in the claims file are dated in 
December 2006.  While on remand, any treatment records from such 
facilities dated from December 2006 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain VA outpatient treatment records 
from the Birmingham VAMC beginning in 
December 2006.  Any negative search result 
should be noted in the record. 

2.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
bilateral eye disorder and active duty 
service.  The examiner should identify any 
current chronic eye disorders.  The 
examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current eye disorder 
had its onset in service or is otherwise 
causally related to service, to include the 
in-service slip and fall accident.    

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

3.  Issue a statement of the case on the 
appeal initiated by the Veteran for a 
kidney disorder. 

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


